El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Los peticionarios arriba expresados Carlota Fránceschi Rivera et al., presentaron en esta Corte Suprema solicitud jurada en demanda de un auto de certiorari contra el Juez del *119Distrito de Ponce, a fin de que fneran revisados los proce-dimientos seguidos por dicho .juez en pleito civil contra Carlos Toro Labarthe y la corporación Santa Isabel Sugar Company sobre nulidad de adjudicación de finca rústica y reivin-dicación de la misma con sns productos.
El auto fue expedido y el pleito original elevado a esta. Corte Suprema.
Del récord original y de las alegaciones de los peticiona-rios resultan los siguientes hechos:
1º. Los peticionarios alegaron en el pleito de que se trata la nulidad de cierta adjudicación de una finca rustica hecha al viudo Tiberio Franceschi y Yega en las operaciones particio-nales de los bienes de la sociedad de gananciales que tenía con su difunta esposa Epifania Rivera y Torres para pago de deudas sin haberse solicitado y obtenido la previa autoriza-ción judicial, habiendo menores de edad, cuya finca vendió Ti-berio Franceschi y Veg’a a Héctor Santí Franceschi y éste al demandado Carlos Toro Labarthe quien la vendió igualmente a la corporación demandada, Santa Isabel Sugar Company. La demanda concluyó con la súplica de que declarando nulas la adjudicación hecha a Tiberio Franceschi y Vega y las ena-jenaciones sucesivas de la finca adjudicada se ordene la en-trega de la misma a los demandantes, por la corporación Santa Isabel Sugar Company que actualmente la posee, conde-nando además a dicha corporación y al demandado. Carlos To-ro Labarthe a pagar a los demandantes las sumas de $55,650 y de $15,900 respectivamente, en concepto de frutos producidos, por la finca durante el tiempo de la posesión hasta la fecha de la interposición de la demanda. .
2º. El demandado Carlos Toro Labarthe fué emplazado para contestar la demanda en 15 de junio de 1918 y no habién-dola contestado, los demandantes solicitaron del secretario de la corte en 9 de julio siguiente que le fuera anotada la rebel-día, como así lo hizo el secretario en la misma fecha.
3º. Dos días después, o sea, en 11 de julio, compareció en el juicio Toro Labarthe y solicitó que de conformidad con *120el artículo 1385 del Código Civil fuera citado de evieción Héctor Santí Franceschi con el fin de que compareciera y con-testara en el término legal correspondiente.
4º. Al día siguiente, 12 de julio, los demandantes presen-taron moción a la corte con súplica de que se eliminara la moción de citación de evieción por ser extemporánea e infrin-gir el artículo 1385 del Código Civil.
5º. En 17 de julio el demandado Toro Labarthe se opuso a la moción eliminatoria de la parte actora por el fundamento de que el término para contestar la demanda no había ven-cido, pues el servicio del emplazamiento a Toro Labarthe era' nulo y por tanto no había podido correr el término de 20 días para contestar la demanda de dicho servicio, alegando al efecto varios motivos para sostener la nulidad del emplaza-miento.
6º. A las anteriores mociones recayó resolución en 26 de julio que dice así: •
“La corte declara nulo el servicio de emplazamiento de Carlos del Toro Labarthe y en su consecuencia se declara sin lugar la moción eliminatoria del demandado de 12 de julio de 1918, y consecuentemente se declara con lugar la moción de citación por evieción presentada por el demandado Carlos del Toro Labarthe en julio 11 de 1918, y se ordena se cite de evieción a Héctor Santí de Juana Díaz, de acuerdo con el artículo 1385 del Código Civil.”
Los demandantes radicaron al día siguiente, en 27 de ju-lio otra moción con súplica a la corte de que reconsiderara su resolución del día anterior declarando subsanados los de-fectos de que pudieran adolecer los emplazamientos servidos a Oarlos del Toro Labarthe y declarara al mismo tiempo sin lu-gar la moción de citación de evieción por ser extemporánea. Esa moción de reconsideración sin ser discutida fué declara-da sin lugar por resolución de 30 de julio citado.
La vista del recurso de certiorari se celebró ante esta Corte Suprema en 25 de noviembre de 1918 con asistencia de los peticionarios por su abogado sin que las demás partes intere-sadas comparecieran al acto.
*121Los artículos 98 y 323 del Código de Enjuiciamiento Civil disponen respectivamente, que la comparecencia volunta-ria del demandado es equivalente a la diligencia de su citación personal y entrega ele la copia de la demanda, y el segundo que un demandado comparece en un pleito cuando contesta, opone excepción previa, o notifica por escrito su comparecen-cia al demandante o cuando un abogado liace constar su com-parecencia por dicho demandado.
El abogado José Tons Soto en representación del deman-dado Carlos Toro Labarthe compareció ante la corte de Ponce en moción de 11 de julio de 1918 solicitando que fuera citado de evicción para contestar la demanda, Héctor Santí Frances-chi, y esa comparecencia fué general, equivaliendo por tanto al emplazamiento personal del demandado Toro Labarthe. Hernáiz Targa & Co. v. Vivas, 20 D. P. R. 106, y Aparicio Hermanos v. H. C. Christianson & Co., 23 D. P. R. 493. Desde que el demandado Toro Labarthe hizo su comparecencia general ante la corte de Ponce quedó sometido a su jurisdicción para todo procedimiento subsiguiente, pero no de un modo retroactivo que convalidara procedimientos anteriores vicia-dos de nulidad. 2 Puling Case Law (párrafo 13) p. 332.
La comparecencia general de Toro Labarthe no impide que pueda solicitar la apertura de la rebeldía anotada anterior-mente y por tanto es prematuro sostener en términos absolu-tos que por haber transcurrido el término señalarlo para con-testar la demanda ha perdido el derecho que le otorga el ar-tículo 1385 del Código Civil de solicitar la notificación de dicha demanda al vendedor Héctor Santí Franceschi. Esa no-tificación está llamada a producir los efectos que dicho có-digo señala, entre el demandado y la persona de quien deriva su derecho, pero no afecta al demandante. No vemos que la mera notificación, cause al demandante por ahora perjuicio alguno efectivo; y si llegare a causársele alguno en contra de la ley, ocasión tendrá de hacer valer sus derechos en el recurso ordinario de apelación que pueda entablar en su día *122contra la sentencia definitiva en el caso de que le fuera ad-versa.
Por lo que atañe a la denegación de la moción de reconsi-deración sin previa vista de la misma no vemos qne la corte, atendida la índole especial de tal moción, cuya tramitación está sujeta a su discreción, haya cometido error alguno de procedimiento.
De todos modos, atendidas las circunstancias del caso no nos sentimos inclinados a revisar los procedimientos de la corte inferior.
Debe anularse el auto de certiorari espedido y devolverse el pleito original a la Corte de Distrito de Ponce para que continúe tramitándolo de acuerdo con la ley.
Anulado el auto de certiorari expedido. .
Jueces concurrentes: Sres.'Asociados Wolf, del Toro, Al-drey y Hutchison.